Citation Nr: 1440348	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether a substantive appeal was received in a timely manner as to an October 2007 rating decision that denied the petition to reopen previously denied claims for entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polymyalgia.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent prostatitis.

7.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from September 1962 to September 1966.

This matter is on appeal from a July 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

In May 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In June 2013, the Veteran, through his representative, submitted additional evidence in support of his appeal accompanied by a waiver of RO consideration.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was notified on November 2, 2007 of an October 2007 rating decision that denied the petition to reopen previously denied claims for entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and entitlement to a TDIU.

2.  In November 2007, the Veteran filed a Notice of Disagreement (NOD) with the October 2007.

3.  On receipt of additional evidence and argument, the RO issue a rating decision in April 2008 rating decision that essentially determined that revision of the prior October 2007 rating decision was not warranted; however, a May 2008 letter associated with the rating decision informed the Veteran that he had one year to appeal the April 2008 decision.  

3.  On December 2, 2008, the RO issued a Statement of the Case (SOC); the attached cover letter informed the Veteran that he had 60 days in which to file a substantive appeal.

4.  On March 27, 2009, a copy of a July 2008 substantive appeal was received by the RO as part of a Congressional Inquiry; the appeal was timely filed within one year of the May 9, 2008 notification. 




CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002& Supp. 2013), 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the Veteran timely filed a substantive appeal as to an October 2007 rating decision that denied the petition to reopen previously denied claims for entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and entitlement to a TDIU, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2013).

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2013).  The substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2013).  Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2013).

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993). Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Turning to the merits of the claim, an October 2007 rating decision denied the Veteran's petition to reopen previously denied claims for entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and entitlement to a TDIU.  Notification of this decision was mailed to the Veteran on November 2, 2007 and later that month, the Veteran filed a notice of disagreement.

On receipt of additional evidence and argument, the RO issue a rating decision in April 2008 rating decision that essentially determined that revision of the prior October 2007 rating decision was not warranted.  A May 2008 letter associated with the rating decision informed the Veteran that he had one year to appeal the April 2008 decision.  

In July 2008, the Veteran filed a VA Form 9 with an attached statement.  Although the Veteran checked the box that he wanted to appeal all issues listed on the SOC, the SOC was not issued until December 2, 2008.  In a letter attached to the SOC, the RO enclosed a VA Form 9 and explained that the Veteran must file a formal appeal within 60 days of the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  On March 27, 2009, a copy of the July 2008 substantive appeal was resubmitted to the RO as part of a Congressional Inquiry, within one year of the May 9, 2008 letter which extended the time for filing an appeal to May 9, 2009.

In light of the foregoing, the Board finds that the Veteran's Substantive Appeal was timely filed, thereby perfecting his appeal of the Veteran's denied petition to reopen previously denied claims for entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and a TDIU.  However, the underlying petition to reopen the previously denied claims for service connection and a claim for a TDIU remain in appellate status.


ORDER

An appeal has been perfected with respect to the Veteran's petition to reopen previously denied claims for entitlement to service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis and a TDIU.  The appeal is granted to this extent only.


REMAND

With regard to the Veteran's petition to reopen claims for service connection for chronic fatigue; polymyalgia; a skin rash; diabetes mellitus, type II; and recurrent prostatitis, in the July 2008 substantive appeal, which the Board has found was timely resubmitted in March 2009, the Veteran requested a hearing before the Board at the local RO (Travel Board).  Although the Veteran was afforded a hearing on the issue of the timeliness of his substantive appeal, he has not yet been afforded a hearing on his petition to reopen the previously denied claims for service connection or his claim for a TDIU.  Such a hearing should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


